Citation Nr: 0707673	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-25 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1962 to December 1966 and from January 1968 to 
December 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Waco RO.  In June 2005, the matter was 
remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action is required on his part.


REMAND

At the outset, it is noteworthy that the appellant is a 
homeless veteran who seeks service connection for psychiatric 
disability, to include PTSD, and had been seen for complaints 
of nervousness in service.  The RO scheduled him for a VA 
examination, but it was noted that he failed to report.  He 
alleged he had not received notice of the examination and 
provided a new mailing address.  In light of his allegations, 
the Board's June 2005 remand ordered that he be rescheduled 
for a VA examination.  This was done; however, the 
examination was cancelled because the veteran could not be 
located (mail was returned undelivered).  

Significantly, while the veteran has provided a new mailing 
address (which is listed in his correspondence in 2003 and 
2004, specifically provided in his representative's written 
presentation in June 2005, and entered in VACOLs at this 
time, the address listed on the notice of the examination 
scheduled pursuant to the Board remand (and on all 
correspondence sent to the veteran since the Board's June 
2005 remand) is other than the mailing address he specified 
(i.e. c/o R.E.).  

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Because the 
veteran apparently has not been properly notified of 
necessary action, noncompliance with the Board's remand 
cannot be attributed to his failure to cooperate.

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective date of 
disability).  Here, the veteran has not been provided notice 
regarding ratings or effective dates of awards.  Since the 
case is being remanded anyway, there is an opportunity to 
correct such deficiency.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran 
notice regarding ratings and the 
effective dates of awards in accordance 
with the Court's guidance in 
Dingess/Hartman, supra.

2. The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for psychiatric 
disability since his discharge from 
service.  The RO should obtain copies of 
all treatment or evaluation records 
(those not yet secured) from the 
identified sources.

3. The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine whether he has an acquired 
psychiatric disability, and if so, the 
nature and likely etiology of such 
disability.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Based 
on a review of the file (including the 
veteran's service medical records) and 
examination of the veteran, the examiner 
should determine the correct diagnosis 
for the veteran's current psychiatric 
disability, if any, and opine whether 
such disability is at least as likely as 
not related to the veteran's service 
(specifically including his complaints of 
nervousness in service).  The examiner 
must explain the rationale for any 
opinion given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO. T he law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



